Citation Nr: 1447971	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  12-05 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) St. Paul, Minnesota.

The Veteran was afforded a videoconference hearing in September 2013.  A transcript is of record.


FINDING OF FACT

The Veteran's service-connected disabilities combine to preclude gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for assignment of a TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 4.16(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a) (2014).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2014).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2014).  

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

For a veteran to prevail on a TDIU claim, it is necessary that the record reflect some factor which takes his or her case outside the norm of other such veterans.  38 C.F.R. §§ 4.1, 4.15 (2013).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment.  Therefore, the question now presented is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose, 4 Vet. App. at 363. 

The Veteran claims that his psychiatric disabilities and symptoms associated with his chest impairment prevent him from obtaining and maintaining substantial gainful employment.

The Veteran is currently service connected for the following disabilities:  PTSD with secondary depression and anxiety, rated as 70 percent disabling; shell fragment wound, right chest, with painful scar and resolved hemothorax, 20 percent disabling; and malaria, 0 percent disabling.  His combined disability rating is 80 percent.  Consequently, the schedular standards for consideration of a TDIU under 38 C.F.R. § 4.16(a) are met.

The record reflects that the Veteran has been unemployed since September 2009.  He previously worked as a carpenter.  He has completed one year of college. 

On March 2010 VA PTSD examination,  the Veteran endorsed problems with controlling his temper, worsening depression, constant anxiety, decreased interest in activities, less frequent elevations in his mood, difficulty completing projects, poor sleep, low energy, problems with decision-making and concentration, passive suicidal ideation, and compulsive behaviors.  With regard to employability, the examiner opined that the Veteran's ability to obtain and maintain employment was not significantly affected by his psychiatric disability, noting that economic issues and physical limitations also played a role.

On April 2010 VA general examination, a VA nurse practitioner opined that, regarding the Veteran's physical disabilities, the Veteran was fully capable of gainful employment in a sedentary or light duty work environment.

During a June 2011 private PTSD examination, the Veteran reported that, after military service, he began working as a carpenter with a friend.  He later got a job at the University of Minnesota as a carpenter.  After 13 years, he and all the other older carpenters were laid off.  He did not work for a while, and eventually worked odd jobs for quite a few years.  During the Gulf War, he began to experience greater anxiety and drink all the time.  He preferred to work alone.  He was eventually fired because he could not get along with his supervisor.  He later began working sporadically for a friend.  He started to have back problems secondary to shrapnel wounds, and he needed to take frequent breaks due to fatigue and pain.  He stopped working and quit looking for alternative work after a year because he could not handle the stress.

The examining psychologist found that the Veteran was so depressed that he had given up on looking for any type of employment.  He continued to self-medicate using alcohol, and although he took prescribed medication he continued to be unable to look for, obtain or sustain any type of regular employment because of his chronic PTSD symptoms and his inability to work around other people.

On June 2012 VA PTSD examination, the Veteran reported struggling to contact potential work acquaintances.  He had difficulties talking with people and dealing with people.   He believed that the uncertainty of what others might ask, being in novel and unfamiliar situations, as well as the overall discomfort associated with unpredictability were the reasons for his avoidance and anxiety.  He also struggled physically due to his back, as it takes him twice as long to complete a job.

The examiner opined that the Veteran was not unemployable solely as a result of his psychiatric conditions.  While the Veteran's ability to obtain employment was significantly impaired, his psychiatric symptoms would not likely impair his ability to maintain employment.  His anxiety impaired his interpersonal skills and success with obtaining employment, and was likely related to fears that he cannot perform jobs up to expectations due to his physical limitations and nervousness associated with novel and uncertain situations.

At his September 2013 Board hearing, the Veteran testified that his ability to obtain and maintain employment is affected by his psychiatric symptoms of depression, anxiety, sleep impairment, concentration, temper control, increasing problems with memory, and anxiety about interacting with customers.  In addition, he experienced an achy, arthritic pain associated with his chest muscle impairment, which led to difficulty in working with his arms and repetitive motion.  He could only work for up to 10 to 15 minutes before needing to take a break.

In light of the above evidence, the Board finds that the evidence in favor of granting a TDIU is at least in equipoise and, resolving reasonable doubt in favor of the Veteran, TDIU is granted.  The competent and credible medical and lay evidence of record suggests that the Veteran's service-connected disabilities, when considered in light of his educational background and work experience, are of a nature and severity as to preclude him from engaging in substantially gainful employment.  38 C.F.R. § 4.16(a).  (While examiners have separately addressed his psychiatric disability and his chest disability, none has considered the combined effect of the two.  Given both psychiatric and physical debility caused by his service-connected disabilities, the Board finds that it is as likely as not that the Veteran cannot engage in substantial gainful work.)


ORDER

TDIU is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


